DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Amendment
The Examiner acknowledges the amending of claim 18 and the addition of claims 24 and 25.
Specification
The Examiner notes that the abstract of the disclosure was objected to for being more than 150 words in both the non-Final and Final rejections. The Applicant did not respond to the objection.
As the MPEP (see 608.01(b)) does not directly require the abstract to be 150 words or less the Examiner vacates the outstanding objection.
Response to Arguments
The Examiner agrees with the arguments presented in the Remarks filed 11/02/2021.
Namely, the Examiner agrees that the currently filed amendments differentiate from the art of record. Piper is found to disclose operating the outlined device such that as the temperature is changed the operating frequency is changed and also does not clearly teach the multiple frequencies to co-exist within the cavity as is more clearly laid out in the current amendments.
Allowable Subject Matter
s 18, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 outlines a method for generating multi-wavelength laser light of two visible wavelengths. The method makes use of a dual gain/Raman medium (self-stimulated Raman device) along with a cavity which is comprised of at least two nonlinear crystals of the LBO type. A pumping device stimulates emission within the gain medium which is at least partially Raman converted to provide two wavelengths of IR light. The nonlinear crystals then act to convert the IR wavelengths to two different visible wavelengths. The gain/Raman medium is configured to reflect both visible wavelengths while transmitting both IR wavelengths. The power of the visible wavelengths is adjusted over a particular temperature range while maintaining a watt level output while the visible wavelengths do not change. The closest prior art of Piper was found to teach a similar Raman laser device using multiple nonlinear crystals to convert to visible light while using temperature tuning, but failed to teach the watt level operation over the temperature range while the visible wavelengths remain unchanged (essentially the visible wavelengths of Piper are either extinguished or altered by the disclosed operation). The claims are therefore in condition for allowance.
WO 2006/032110, also by Piper, is cited as teaching a related Raman device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828